Notice of Allowance
This communication is in response to the amendment filed on 01/29/2021. After thorough search, prosecution history, double patenting review, and in view of prior arts of the record, claims 2-7, 9-14, and 16-21 are allowed.  Claim 1, 8, 15, and 22 have been canceled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney David E.A. Jordan on 04/06/2021.
The application has been amended as follows: 
1.            (Canceled) 
 
2.            (Currently Amended) A computer-implemented method comprising:                receiving, by a prototyping system that emulates an environment to enable testing for a proposed device and that communicates with a sensor hub system that includes a plurality of connected, physical sensors and a plurality of connected, physical actuators, a prototype program that a) defines functionality of the proposed device that is configured to communicate with one or more proposed device sensors and one or more proposed device actuators and b) comprises statements the prototyping system uses to simulate the proposed device by issuing requests to a prototyping application programming interface (API), the prototyping system comprising one or more computers that include at least one processor and at least one memory;                translating, by the prototyping system, at least a first portion of the prototype program into one or more registration requests for registration of one or more of the connected physical sensors that each correspond to one of the one or more proposed device sensors of the proposed device, and registration of one or more of the plurality of the connected physical actuators that each correspond to one of the one or more proposed device actuators of the proposed device
                translating, by the prototyping system, at least a third portion of the prototyping program into a command for communication with a third party system                sending, by the prototyping system and to the sensor hub system and using the prototyping API, each of the one or more registration requests to cause the sensor hub system to a) register a particular, connected physical sensor from the plurality of connected physical sensors for each of the one or more proposed device sensors of the proposed device, and b) register the particular, connected physical actuator from the plurality of connected physical actuators for each of the one or more proposed device actuators of the proposed device, 
                sending, by the prototyping system to the third party system and using the prototyping API and the command, a communication to the third party system to test the prototype program’s communication with the third party system;                receiving, by the prototyping system and from the sensor hub system and using the prototyping API, a status of the particular, connected physical sensor and the particular, connected physical actuator;
                after receiving the status, sending, by the prototyping system and to the sensor hub system and using the prototyping API, the request for the connected physical actuator to execute the action; and
                receiving, by the prototyping system and from the sensor device, a result indicating whether the action succeeded or failed.
 
3.            (Previously presented) The method of claim 2, wherein the particular, connected physical sensor and the particular, connected physical actuator are the same component of the sensor hub system.
 
4.            (Previously Presented) The method of claim 2, comprising:                translating, by the prototyping system, at least a third portion of the prototyping program into a status request; and                sending, by the prototyping system and to the sensor hub system and using the prototyping API, the status request, wherein receiving the status comprises receiving a status response in response to sending the status request.
 

 
6.            (Previously presented) The method of claim 2, wherein sending the request for the particular, connected physical actuator to execute the action is responsive to receiving the status of the particular, connected physical sensor, or the particular, connected physical actuator.
 
7.            (Previously presented) The method of claim 2, wherein receiving the prototype program that defines functionality of the proposed device comprises receiving the prototype program that defines functionality of a proposed device that is in development.
 
8.            (Canceled) 
 
9.            (Currently Amended) A prototyping system comprising one or more computers and one or more non-transitory computer storage media, including instructions that when executed by the one or more computers cause the one or more computers to perform operations including:                 receiving, by a prototyping system that emulates an environment to enable testing for a proposed device and that communicates with a sensor hub system that includes a plurality of connected, physical sensors and a plurality of connected, physical actuators, a prototype program that a) defines functionality of the proposed device that is configured to communicate with one or more proposed device sensors and one or more proposed device actuators and b) comprises statements the prototyping system uses to simulate the proposed device by issuing requests to a prototyping application programming interface (API), the prototyping system comprising one or more computers that include at least one processor and at least one memory;                translating, by the prototyping system, at least a first portion of the prototype program into one or more registration requests for registration of one or more of the connected physical sensors that 
                translating, by the prototyping system, at least a third portion of the prototyping program into a command for communication with a third party system                sending, by the prototyping system and to the sensor hub system and using the prototyping API, each of the one or more registration requests to cause the sensor hub system to a) register a particular, connected physical sensor from the plurality of connected physical sensors for each of the one or more proposed device sensors of the proposed device, and b) register the particular, connected physical actuator from the plurality of connected physical actuators for each of the one or more proposed device actuators of the proposed device, 
                sending, by the prototyping system to the third party system and using the prototyping API and the command, a communication to the third party system to test the prototype program’s communication with the third party system;                receiving, by the prototyping system and from the sensor hub system and using the prototyping API, a status of the particular, connected physical sensor and the particular, connected physical actuator;
                after receiving the status, sending, by the prototyping system and to the sensor hub system and using the prototyping API, the request for the connected physical actuator to execute the action; and
                receiving, by the prototyping system and from the sensor device, a result indicating whether the action succeeded or failed.
 
10.          (Previously presented) The prototyping system of claim 9, wherein the particular, connected physical sensor and the particular, connected physical actuator are the same component of the sensor hub system.
 
11.          (Previously Presented) The prototyping system of claim 9, the operations comprising:                translating, by the prototyping system, at least a third portion of the prototyping program into a status request; and                sending, by the prototyping system and to the sensor hub system and using the prototyping 
 
12.          (Previously presented) The prototyping system of claim 9, the operations comprising:                translating, by the prototyping system, at least a third portion of the prototyping program into a status request for the particular, connected physical sensor from the one or more of the physical sensors that were registered based on the prototyping program; and                sending, by the prototyping system and to the sensor hub system and using the prototyping API, the status request for the particular, connected physical sensor, wherein receiving the status comprises receiving a status response that includes status information for the particular, connected physical sensor in response to sending the status request for the particular, connected physical sensor.
 
13.          (Previously presented) The prototyping system of claim 9, wherein sending the request for the particular, connected physical actuator to execute the action is responsive to receiving the status of the particular, connected physical sensor, or the particular, connected physical actuator.
 
14.          (Previously presented) The prototyping system of claim 9, wherein receiving the prototype program that defines functionality of the proposed device comprises receiving the prototype program that defines functionality of a proposed device that is in development.
 
15.          (Canceled) 
 
16.          (Currently Amended) A non-transitory computer storage medium encoded with instructions that, when executed by one or more computers, cause the one or more computers to perform operations comprising:                receiving, by a prototyping system that emulates an environment to enable testing for a proposed device and that communicates with a sensor hub system that includes a plurality of connected, physical sensors and a plurality of connected, physical actuators, a prototype program that a) defines functionality of the proposed device that is configured to communicate with one or more proposed device sensors and one or more proposed device actuators and b) comprises statements the prototyping system uses to simulate the proposed device by issuing requests to a prototyping application programming interface (API), the prototyping system comprising one or more computers 
                translating, by the prototyping system, at least a third portion of the prototyping program into a command for communication with a third party system                sending, by the prototyping system and to the sensor hub system and using the prototyping API, each of the one or more registration requests to cause the sensor hub system to a) register a particular, connected physical sensor from the plurality of connected physical sensors for each of the one or more proposed device sensors of the proposed device, and b) register the particular, connected physical actuator from the plurality of connected physical actuators for each of the one or more proposed device actuators of the proposed device, 
                sending, by the prototyping system to the third party system and using the prototyping API and the command, a communication to the third party system to test the prototype program’s communication with the third party system;                receiving, by the prototyping system and from the sensor hub system and using the prototyping API, a status of the particular, connected physical sensor and the particular, connected physical actuator;
                after receiving the status, sending, by the prototyping system and to the sensor hub system and using the prototyping API, the request for the connected physical actuator to execute the action; and
                receiving, by the prototyping system and from the sensor device, a result indicating whether the action succeeded or failed.
 
17.          (Previously presented) The computer storage medium of claim 16, wherein the particular, connected physical sensor and the particular, connected physical actuator are the same component of the sensor hub system.
 

 
19.          (Previously presented) The computer storage medium of claim 16, the operations comprising:                translating, by the prototyping system, at least a third portion of the prototyping program into a status request for the particular, connected physical sensor from the one or more of the physical sensors that were registered based on the prototyping program; and                sending, by the prototyping system and to the sensor hub system and using the prototyping API, the status request for the particular, connected physical sensor, wherein receiving the status comprises receiving a status response that includes status information for the particular, connected physical sensor in response to sending the status request for the particular, connected physical sensor.
 
20.          (Previously presented) The computer storage medium of claim 16, wherein sending the request for the particular, connected physical actuator to execute the action is responsive to receiving the status of the particular, connected physical sensor, or the particular, connected physical actuator.
 
21.          (Previously presented) The computer storage medium of claim 16, wherein receiving the prototype program that defines functionality of the proposed device comprises receiving the prototype program that defines functionality of a proposed device that is in development.
 
22.          (Canceled) 

Terminal Disclaimer
	Terminal Disclaimer was filed and was approved on 4/6/2021.


Reason for Allowance
An updated search has been performed, and no prior art has been found that alone, or in any reasonable combination would read on the claims as amended.
The following is an examiner’s statement of reasons for allowance:
	A prototyping system receives a prototype program for testing a proposed device that is configure to communicate with plurality of connected sensors and connected physical actuators via a sensor hub system.  The prototype program comprises statement uses to simulate the proposed device by issuing requests to a prototyping application programming interface (API).  The prototyping system translates at least a first portion of the prototype program into register requests for registration one or more of the connected physical sensors that each correspond to one of the one or more proposed device sensors of the proposed device and registration one or more connected physical actuators that corresponds to the proposed actuators of the proposed device.  At least a second portion of the prototype program is translated into a request for a particular, connected physical actuator to execute an action.  Communicate with a third party system to test the prototype programs.  The prototyping system sends to the sensor hub system one or more registration request to register a particular, connected physical sensor and registration request to register the particular, connected physical actuator.  The prototyping system sends the request to execute an action to the connected physical actuator after receiving a status of the particular, connected physical sensor and the particular, connected physical actuator.  The prototyping system receives a result indicate a condition of the action.

As to claims 2, 9, and 16, the closest art of record Abraham (US 20130281056 A1) teaches a technique of monitor and control of electromechanical devices from a central data center.  A data exchange server provides a network path to a gateway to download an appropriate device handler firmware module to control the remote devices, wherein each of the remote devices contains at least a 
Another prior art McLaughlin (US 20150222517 A1) teaches that a uniform protocol can facilitate secure, authenticated communication between a controller device and an accessory device that is controlled by the controller.  A manufacturer can require users of door lock accessory to register as authorized users of the lock. An authorization block can be generated by a server and delivered to the user's controller. Controller can store the authorization block as a data blob associated with accessory. When the controller subsequently sends requests to accessory, the controller can include the stored data blob in the request.
Another prior art Green (US 20160255066 A1) teaches that plurality of device networks each contains a population of real or simulated devices producing data and, optionally, consuming data or receiving control parameters.  A virtual device connectable to receive data from, and provide setting parameters to, the real or simulated device.
However, the combination of Abraham, McLaughlin, and Green do not teach or suggest:
prototyping system that emulates an environment to enable testing for a proposed device receives a prototype program that a) defines functionality of the proposed device that is configured to communicate with one or more proposed device sensors and one or more proposed device actuators 
translating, by the prototyping system, at least a second portion of the prototype program into a request for a particular, connected physical actuator to execute an action.  
sending, by the prototyping system and to the sensor hub system and using the prototyping API, each of the one or more registration requests to cause the sensor hub system to a) register a particular, connected physical sensor from the plurality of connected physical sensors for each of the one or more proposed device sensors of the proposed device, and b) register the particular, connected physical actuator from the plurality of connected physical actuators for each of the one or more proposed device actuators of the proposed device;
sending, by the prototyping system to the third party system and using the prototyping API and the command, a communication to the third party system to test the prototype program’s communication with the third party system;
receiving, by the prototyping system and from the sensor hub system and using the prototyping API, a status of the particular, connected physical sensor and the particular, connected physical actuator; 
after receiving the status, sending, by the prototyping system and to the sensor hub system and using the prototyping API, the request for the connected physical actuator to execute the action; and
receiving, by the prototyping system and from the sensor device, a result indicating whether the action succeeded or failed.

The prior art of record does not disclose the limitations above in combination with the remaining elements in the independent claims. The allowable subject matter is now reflected in .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH NGUYEN whose telephone number is (571)270-0657.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANH NGUYEN/               Examiner, Art Unit 2454